
	
		II
		110th CONGRESS
		1st Session
		S. 576
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13,
			 2007
			Mr. Dodd (for himself,
			 Mr. Leahy, Mr.
			 Feingold, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the effective prosecution of
		  terrorists and guarantee due process rights.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring the Constitution Act of
			 2007.
		2.Definition of unlawful enemy
			 combatantParagraph (1) of
			 section 948a of title 10, United States Code, is amended to read as
			 follows:
			
				(1)Unlawful enemy combatantThe term unlawful enemy
				combatant means an individual who is not a lawful enemy combatant
				and—
					(A)who directly participates in hostilities in
				a zone of active combat against the United States; or
					(B)who—
						(i)planned, authorized, committed, or
				intentionally aided the terrorist acts on the United States of September 11,
				2001; or
						(ii)intentionally harbored any individual
				described in clause (i).
						The term is used solely to designate
				individuals triable by military commission under this
				chapter..
		3.Construction with Geneva
			 ConventionsSubsection (g) of
			 section 948b of title 10, United States Code, is amended to read as
			 follows:
			
				(g)Construction with Geneva
				ConventionsTo the extent
				that any provision of this chapter is determined to be inconsistent with the
				obligations of the United States under the Geneva Conventions, the Geneva
				Conventions shall prevail, and such provision shall be deemed to have no
				further force or
				effect.
				.
		4.Determination of unlawful enemy combatant
			 status by Combatant Status Review Tribunal not dispositive for purposes of
			 jurisdiction of military commissionsSection 948d of title 10, United States
			 Code, is amended—
			(1)by striking subsection (c); and
			(2)by redesignating subsection (d) as
			 subsection (c).
			5.Trial counsel and defense counsel
			(a)Repeal of authority for civilian trial
			 counselSubsection (b) of
			 section 948k of title 10, United States Code, is amended to read as
			 follows:
				
					(b)Military trial counselSubject to subsection (e), trial counsel
				detailed for a military commission under this chapter must be a judge advocate
				(as that term is defined in section 801 of this title (article 1 of the Uniform
				Code of Military Justice)) who is—
						(1)a graduate of an accredited law school or
				is a member of the bar of a Federal court or of the highest court of a State;
				and
						(2)certified as competent to perform duties as
				trial counsel before general courts-martial by the Judge Advocate General of
				the armed force of which he is a
				member.
						.
			(b)Authority for civilian defense
			 counselSubsection (c) of
			 such section is amended to read as follows:
				
					(c)Defense counselSubject to subsection (e), trial counsel
				detailed for a military commission under this chapter must be—
						(1)a judge advocate (as so defined) who
				is—
							(A)a graduate of an accredited law school or
				is a member of the bar of a Federal court or of the highest court of a State;
				and
							(B)certified as competent to perform duties as
				trial counsel before general courts-martial by the Judge Advocate General of
				the armed force of which he is a member; or
							(2)a civilian who is—
							(A)a member of the bar of a Federal court or
				of the highest court of a State; and
							(B)otherwise qualified to practice before the
				military commission pursuant to regulations prescribed by the Secretary of
				Defense.
							.
			(c)Conforming amendmentSubsection (d)(1) of such section is
			 amended by striking subsection (b)(1) and inserting
			 subsection (b).
			6.Exclusion from trial by military commission
			 of statements obtained by coercionSection 948r of title 10, United States
			 Code, is amended by striking subsections (c) and (d) and inserting the
			 following new subsection (c):
			
				(c)Exclusion of statements obtained by
				coercionA statement obtained
				by use of coercion shall not be admissible in a military commission under this
				chapter, except against a person accused of coercion as evidence that the
				statement was
				made.
				.
		7.Modification of authorities on rules for
			 military commissions
			(a)Rules generallySubsection (a) of section 949a of title 10,
			 United States Code, is amended to read as follows:
				
					(a)Procedures and rules of
				evidence(1)Pretrial, trial, and post-trial procedures,
				including elements and modes of proof, for cases triable by military commission
				under this chapter may be prescribed by the Secretary of Defense. Such
				procedures may not be contrary to or inconsistent with this chapter. Except as
				otherwise provided in this chapter or chapter 47 of this title, the procedures
				and rules of evidence applicable in trials by general courts-martial shall
				apply in trials by military commission under this chapter.
						(2)The Secretary of Defense may, in
				consultation with the Attorney General, make such exceptions in the
				applicability in trials by military commission under this chapter from the
				procedures and rules of evidence otherwise applicable in general courts-martial
				as may be required by the unique circumstances of the conduct of military or
				intelligence operations during hostilities. Such exceptions may not be contrary
				to or inconsistent with this
				chapter.
						.
			(b)Exclusion of evidence seized inside the
			 united states without warrantSubsection (b)(2)(B) of such section is
			 amended by inserting seized outside the United States after
			 Evidence.
			(c)Discretion of military judge To exclude
			 hearsay evidence determined To be unreliable or lacking in probative
			 valueSubsection
			 (b)(2)(E)(ii) of such section is amended by striking if the party
			 opposing the admission of the evidence demonstrates that the evidence is
			 unreliable or lacking in probative value and inserting if the
			 military judge determines, upon motion by counsel, that the evidence is
			 unreliable or lacking in probative value.
			8.Self-representation of accused before
			 military commissionsSection
			 949c of title 10, United States Code, is amended by adding at the end the
			 following new subsection:
			
				(c)Self-representation by
				accused(1)Notwithstanding any provision of subsection
				(b), the accused may represent himself in his defense before a military
				commission under this chapter.
					(2)The accused's representation of himself in
				his defense shall be governed by such rules as the Secretary of Defense shall
				prescribe. Such rules, and any rights, privileges, or limitations under such
				rules, shall be consistent with rules applicable to self-representation by an
				accused in a criminal trial under the laws of the United States and
				international law.
					(3)If the accused represents himself under
				this subsection, the accused—
						(A)shall be assisted in his defense by
				military defense counsel detailed in accordance with subsection (b)(2);
				or
						(B)may be assisted in his defense by civilian
				defense counsel meeting the requirements of subsection (b)(3), together with
				military defense counsel so detailed.
						(4)Any civilian counsel assisting in the
				defense of an accused under this subsection shall comply with the provisions of
				subsection (b)(4).
					(5)Subsection (b)(7) shall not apply with
				respect to any defense counsel assisting in the defense of an accused under
				this subsection, except to the extent the accused is unable to carry out his
				defense.
					.
		9.Enhancement of authorities on discovery of
			 witnesses and other evidence
			(a)Discovery of sources, methods, and
			 activities relating to certain government actionsSubsection (c) of section 949j of title 10,
			 United States Code, is amended—
				(1)in paragraph (2), by striking The
			 military judge and inserting Except as provided in paragraph
			 (3), the military judge; and
				(2)by adding at the end the following new
			 paragraph:
					
						(3)Notwithstanding any other provision of this
				chapter, the military judge may, upon motion of defense counsel and at the
				discretion of the military judge, order trial counsel to disclose to defense
				counsel the sources, methods, or activities (including classified sources,
				methods, or activities) by which the United States obtained any out of court
				statement the United States intends to introduce at trial if the military judge
				determines, after ex parte review, in camera review, or both, that evidence of
				such sources, methods, or activities, as the case may be, might reasonably tend
				to affect the weight given to the out of court statement by the members of the
				military commission. The military judge shall revoke such an order in the event
				the United States elects not introduce the out of court statement concerned at
				trial.
						.
				(b)Discretion of military judge To take
			 certain actions if substitute for classified exculpatory evidence is
			 insufficient To protect right of defendant to fair trialSubsection (d)(1) of such section is
			 amended by adding at the end the following: “If the military judge determines
			 that the substitute is not sufficient to protect the right of the defendant to
			 a fair trial, the military judge may—
				
					(A)dismiss the charges in their
				entirety;
					(B)dismiss the charges or specifications or
				both to which the information relates; or
					(C)take such other actions as may be required
				in the interest of
				justice.
					.
			10.Review of military commission decisions by
			 United States Court of Appeals for the Armed Forces rather than Court of
			 Military Commission Review
			(a)Review
				(1)In generalSection 950f of title 10, United States
			 Code, is amended to read as follows:
					
						950f.Review by Court of Appeals for the Armed
				Forces
							The United States Court of Appeals for the
				Armed Forces, in accordance with procedures prescribed under regulations of the
				Secretary, shall review the record in each case that is referred to the Court
				by the convening authority under section 950c of this title with respect to any
				matter of law raised by the
				accused.
							.
				(2)Clerical amendmentThe table of sections at the beginning of
			 subchapter VI of chapter 47A of such title is amended by striking the item
			 relating to section 950f and inserting the following new item:
					
						
							950f. Review by Court of Appeals for the Armed
				Forces.
						
						.
				(b)Conforming amendments
				(1)In generalChapter 47A of title 10, United States
			 Code, is further amended as follows:
					(A)In section 950c(a), by striking the
			 Court of Military Commission Review and inserting the United
			 States Court of Appeals for the Armed Forces.
					(B)In section 950d, by striking the
			 Court of Military Commission Review each place it appears and inserting
			 the United States Court of Appeals for the Armed Forces.
					(C)In section 950g(a)(2), by striking
			 the Court of Military Commission Review each place it appears
			 and inserting the United States Court of Appeals for the Armed
			 Forces.
					(D)In section 950h, by striking the
			 Court of Military Commission Review each place it appears and inserting
			 the United States Court of Appeals for the Armed Forces.
					(2)Uniform code of military
			 justiceSection 867a(a) of
			 title 10, United States Code (article 67a(a) of the Uniform Code of Military
			 Justice), is amended by striking Decisions and inserting
			 Except as provided in sections 950d and 950g of this title,
			 decisions.
				11.Scope of review of detention-related
			 decisions
			(a)Scope of review of United States Court of
			 Appeals for the District of Columbia CircuitSection 950g of title 10, United States
			 Code, is amended—
				(1)by striking subsection (c); and
				(2)by redesignating subsection (d) as
			 subsection (c).
				(b)Scope of authority for review of military
			 commission procedures and actionsSubsection (b) of section 950j of such
			 title is amended to read as follows:
				
					(b)Limited review of military commission
				procedures and actionsExcept
				as otherwise provided in this chapter, section 2241 of title 28, and any other
				habeas corpus provision, no court, justice, or judge shall have jurisdiction to
				hear or consider any claim or cause of action whatsoever, including any action
				pending on or filed after October 17, 2006, relating to the prosecution, trial,
				or judgment of a military commission under this chapter, including challenges
				to the lawfulness of procedures of military commissions under this
				chapter.
					.
			(c)Termination of superseded authority for
			 review of CSRTSSection
			 1005(e) of the Detainee Treatment Act of 2005 (10 U.S.C. 801 note) is amended
			 by striking paragraphs (2) through (4).
			12.Repeal of prohibition on treaty obligations
			 as establishing grounds for certain claimsSection 5 of the Military Commissions Act of
			 2006 (Public Law 109–366; 120 Stat. 2631; 28 U.S.C. 2241 note) is
			 repealed.
		13.Implementation of treaty
			 obligations
			(a)In generalSection 6(a) of the Military Commissions
			 Act of 2006 (Public Law 109–366; 120 Stat. 2632; 18 U.S.C. 2441 note) is
			 amended—
				(1)in paragraph (2)—
					(A)in the first sentence, by inserting after
			 international character the following: and preserve the
			 capacity of the United States to prosecute nationals of enemy powers for
			 engaging in acts against members of the United States Armed Forces and United
			 States citizens that have been prosecuted by the United States as war crimes in
			 the past; and
					(B)by striking the second sentence; and
					(2)in paragraph (3)—
					(A)in subparagraph (A)—
						(i)by striking the President has the
			 authority for the United States to interpret the meaning and application of the
			 Geneva Conventions and to promulgate and inserting the President
			 has the authority, subject to congressional oversight and judicial review, to
			 promulgate; and
						(ii)by striking higher standards
			 and;
						(B)in subparagraph (B), by striking
			 interpretations and inserting rules; and
					(C)by amending subparagraph (D) to read as
			 follows:
						
							(D)The President shall notify other parties to
				the Geneva Conventions that the United States expects members of the United
				States Armed Forces and other United States citizens detained in a conflict not
				of an international character to be treated in a manner consistent with the
				standards described in subparagraph (A) and embodied in section 2441 of title
				18, United States Code, as amended by subsection
				(b).
							.
					(b)Modification of war crimes
			 offenses
				(1)Inclusion of denial of trial rights among
			 offensesParagraph (1) of
			 section 2441(d) of title 18, United States Code, is amended by adding at the
			 end the following new subparagraph:
					
						(J)Denial of trial rightsThe act of a person who intentionally
				denies one or more persons the right to be tried before a regularly constituted
				court affording all the judicial guarantees which are recognized as
				indispensable by civilized peoples as prescribed by common Article
				3.
						.
				(2)Inclusion of imposition of cruel, inhuman,
			 or degrading treatment or punishment among offensesSuch section is further amended—
					(A)in paragraph (1), by adding at the end the
			 following new subparagraph:
						
							(K)Cruel, inhuman, or degrading treatment or
				punishmentThe act of a
				person who subjects, or conspires or attempts to subject, an individual in the
				custody or under the physical control of the United States Government,
				regardless of nationality or physical location, to cruel, inhuman, or degrading
				treatment or punishment.
							;
				and
					(B)in paragraph (2)—
						(i)in subparagraph (D), by striking
			 and at the end;
						(ii)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
						(iii)by adding at the end the following new
			 subparagraph:
							
								(F)the term cruel, inhuman, or
				degrading treatment or punishment shall be applied for purposes of
				paragraph (1)(K) in accordance with the meaning given that term in section
				6(c)(2) of the Military Commissions Act of 2006 (42 U.S.C.
				2000dd–0).
								.
						(3)Inclusion of certain other violations of
			 common article 3 among offensesParagraph (1) of such section is further
			 amended by adding at the end the following new subparagraph:
					
						(L)Certain other violations of common article
				3The act of a person not
				subject to chapter 47 of title 10 (the Uniform Code of Military Justice) who
				commits, or conspires or attempts to commit, an act not otherwise enumerated
				under this paragraph that constitutes a violation of common Article 3 and is an
				act which, if committed by a person subject to chapter 47 of title 10, would be
				punishable under that chapter by the penalty of death or confinement for one
				year or
				more.
						.
				(4)Additional definitional
			 mattersParagraph (2) of such
			 section is further amended—
					(A)in subparagraph (D)—
						(i)by striking clause (ii) and inserting the
			 following new clause (ii):
							
								(ii)serious physical
				pain;
								;
				and
						(ii)in clause (iii), by striking (other
			 than cuts, abrasions, or bruises); and
						(B)in subparagraph (E)(ii), by striking
			 and non-transitory.
					14.Restoration of habeas corpus for
			 individuals detained by the United States
			(a)RestorationSubsection (e) of section 2241 of title 28,
			 United States Code, is repealed.
			(b)Conforming amendmentSubsection (b) of section 7 of the Military
			 Commissions Act of 2006 (Public Law 109–366; 120 Stat. 2636; 28 U.S.C. 2441
			 note) is repealed.
			15.Expedited judicial review of Military
			 Commissions Act of 2006Notwithstanding any other provision of law,
			 the following rules shall apply to any civil action, including an action for
			 declaratory judgment, that challenges any provision of the Military Commissions
			 Act of 2006 (Public Law 109–366), or any amendment made by that Act, on the
			 ground that such provision or amendment violates the Constitution or the laws
			 of the United States:
			(1)The action shall be filed in the United
			 States District Court for the District of Columbia and shall be heard in that
			 Court by a court of three judges convened pursuant to section 2284 of title 28,
			 United States Code.
			(2)An interlocutory or final judgment, decree,
			 or order of the United States District Court for the District of Columbia in an
			 action under paragraph (1) shall be reviewable as a matter of right by direct
			 appeal to the Supreme Court of the United States. Any such appeal shall be
			 taken by a notice of appeal filed within 10 days after the date on which such
			 judgment, decree, or order is entered. The jurisdictional statement with
			 respect to any such appeal shall be filed within 30 days after the date on
			 which such judgment, decree, or order is entered.
			(3)It shall be the duty of the United States
			 District Court for the District of Columbia and the Supreme Court of the United
			 States to advance on the docket and to expedite to the greatest possible extent
			 the disposition of any action or appeal, respectively, brought under this
			 section.
			16.Effective date
			(a)In generalExcept as provided in subsection (b), the
			 amendments made by this Act shall take effect on October 17, 2006, the date of
			 the enactment of the Military Commissions Act of 2006 (Public Law 109–366),
			 immediately after the enactment of that Act and shall apply to all cases,
			 without exception, that are pending on or after such date.
			(b)Revisions to war crimes
			 offensesThe amendments made
			 by section 13(b) shall take effect on the date of the enactment of this
			 Act.
			
